Citation Nr: 0111715	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-08 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
right ear hearing loss.

2. Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to June 1970.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision from 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) located in Cheyenne, Wyoming.  

The M&ROC determined that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for right ear hearing loss, and denied entitlement 
to an increased (compensable) evaluation for left ear hearing 
loss.

In his October 1999 claim for increased compensation benefits 
the veteran also made reference to reopening his previously 
denied claim of entitlement to service connection for 
tinnitus.  The claim of entitlement to service connection for 
tinnitus was not addressed in the January 2000 rating 
decision.  As this issue has been neither procedurally 
developed nor certified for appellate review, the Board is 
referring it to the M&ROC for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).    


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. In July 1995, the M&ROC denied service connection for 
right ear hearing loss disability, and this decision 
became final.  

3. The evidence submitted since the July 1995 decision is 
either cumulative or redundant, does not bear directly and 
substantially upon the issue of entitlement to service 
connection for right ear hearing loss, and by itself or in 
connection with the evidence previously of record, is not 
so significant that it must be considered in order to 
fairly decide the merits of the claim.  

4. Neither the previous nor amended criteria for rating 
hearing loss are more favorable to the veteran.

5. The veteran is service-connected for hearing loss only in 
the left ear, and has no more than Level III hearing loss 
in that ear; his non service-connected right ear is not 
totally deaf.


CONCLUSIONS OF LAW

1. Evidence submitted since the July 1995 rating decision 
wherein the RO denied entitlement to service connection 
for right ear hearing loss is not new and material, and 
the veteran's claim for that benefit has not been 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2000).

2. The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155 (West 
1991; VCAAct of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VII, Diagnostic Code 6100 (effective prior to June 10, 
1999); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, VII, 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 
1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the July 1995 
rating decision is reported in pertinent part below.  


In November 1994, the veteran applied for entitlement to 
service connection for bilateral hearing loss and tinnitus.  
In a rating decision dated in July 1995, the M&ROC granted 
entitlement to service connection for left ear hearing loss 
and assigned an evaluation of zero percent.  In its rating 
decision, the M&ROC also denied entitlement to service 
connection for tinnitus and right ear hearing loss.  

In making its decision, the M&ROC considered the veteran's 
service medical records from July 1968 to June 1970; results 
of a June 1995 VA audio-ear disease examination; outpatient 
treatment reports from Dr. WW (initials), from October 1987 
to March 1988; and an outpatient treatment report from Vital 
Paragon, Inc., dated in September 1991.   

In its July 1995 rating decision the RO reported that the 
veteran's service medical records and June 1995 VA 
examination established entitlement to service connection for 
left ear hearing loss.  Right ear hearing loss was not 
entitled to service connection because the evidence showed 
that it existed prior to service, and there was no objective 
evidence that the condition worsened as a result of service.        

The June 1995 VA audio-ear disease examination showed 
definite high frequency hearing loss.  It seemed to the 
examiner that the veteran had hearing loss at the time of his 
admission to the military, and that it had progressed during 
service.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
60
65
LEFT
35
35
50
70
80

Excluding 500 Hertz, the puretone threshold averages were 49 
decibels in the right ear and 59 decibels in the left ear.  
Speech audiometry revealed speech recognition (Maryland CNC) 
ability of 94 percent in the right ear and 88 percent in the 
left ear.

In November 1999, the veteran submitted evidence from five 
medical sources, claiming that they showed "a large amount 
of hearing loss" and requested his claim be reopened.  The 
evidence associated with the claims file subsequent to the 
July 1995 M&ROC rating decision is reported in pertinent part 
below.

An August 1976 report of a private audiological evaluation 
shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
20
25
55
LEFT
35
20
15
55
60

Excluding 500 Hertz, the puretone threshold averages were 33 
decibels in the right ear and 38 decibels in the left ear.

The Hearing Center conducted an audiological evaluation in 
September 1995.  Pure tone threshold, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
35
65
70
LEFT
35
35
45
70
85

Excluding 500 Hertz, the puretone threshold averages were 50 
decibels in the right ear and 59 decibels in the left ear.

In December 1997, audiological testing was performed at the 
Sheridan Ear, Nose, and Throat Clinic, but the results were 
either graphed and untranslated by the examiner, or did not 
clearly indicate the standardized test used during the 
examination. 




Wyoming Audiology & Hearing conducted testing of the veteran 
in October 1999.  Again, some of the examination results were 
either graphed and untranslated by the examiner or did not 
clearly indicate the standardized test used during the 
examination.  Word discrimination was 100 percent in the 
right ear and 88 percent in the left ear.    

In November 1999, the veteran also submitted a September 1991 
audiological test result from Vital Paragon, Inc., but this 
report is duplicative to the claims file and previously 
considered by the M&ROC in its July 1995 decision.  

In December 1999, VA conducted another hearing loss 
examination of the veteran. Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
60
65
LEFT
35
35
50
80
100

Excluding 500 Hertz, the puretone threshold averages were 50 
decibels in the right ear and 66 decibels in the left ear.  
Speech audiometry revealed speech recognition (Maryland CNC) 
ability of 96 percent in the right ear and 94 percent in the 
left ear.
The December 1999 VA examiner also noted the veteran has 
substantial noise exposure in his daily life, both job-
related (as a mobile equipment operator for the last 12 years 
and hobby-related (such as woodworking).  

In its January 2000 rating decision, the M&ROC determined 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for the 
right ear hearing loss.  The M&ROC continued to assign a 
noncompensable evaluation for the service-connected left ear 
hearing loss.


Criteria

Materiality/Finality

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2000).  

Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. §§ 5104, 7105(c) (West 1991);  
38 C.F.R. § 20.1103 (2000).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  See 38 C.F.R. § 3.104(a) (2000).  

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).




New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

New evidence is evidence that (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge v. West, the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim. 
Id. at 1363.   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

Hearing Loss

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective June 10, 1999).  

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2000).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2000).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2000).  

The assignment of disability ratings for hearing impairment 
are to be derived by the mechanical application of the 
Ratings Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107). 


Analysis

I. Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
the issues on appeal have been properly developed, and that 
no further assistance is required in order to satisfy the 
duty to assist provisions as mandated by the VCAA.  VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).   
Specifically, the record shows the M&ROC scheduled the 
veteran for a VA examination, which he attended in December 
1999; the report from that examination is comprehensive 
insofar as it sufficiently addresses the issues relevant to 
the claims. 

After his July 1995 rating decision became final, the veteran 
personally obtained evidence from prior treating sources, and 
these documents have been associated with the claims file.  
He did not identify any outstanding evidence requiring the 
M&ROC's assistance in obtaining.  
 
The M&ROC considered all relevant evidence in the claims 
file, including the results of the VA examination, and 
accordingly issued a rating decision, followed by a statement 
of the case.  These documents and actions specifically 
notified the veteran of what is required to substantiate his 
claims.  Due to congressional interest, the M&ROC also 
notified the veteran's senator of all action taken on the 
case.   

Therefore, the duty to assist, as mandated by the VCAA, has 
been met.

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to the new law, without 
their first being considered by the M&ROC.  As set forth 
above, VA has already met all obligations to the veteran 
under this new law.  Moreover, the veteran has been offered 
the opportunity to submit evidence and argument on the merits 
of the issues on appeal, and has done so.   

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claims by the M&ROC under the new law 
would only serve to further delay resolution of his claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

II.  Materiality/Finality

Since the veteran did not submit a notice of disagreement to 
the July 1995 rating decision until November 1999, at which 
time his statement was construed as an endeavor to reopen the 
previously denied claim, the rating decision became final and 
binding.  38 C.F.R. § 20.302, 20.1103.   

The Board initially notes that although the M&ROC, in its 
July 1995 rating decision, reopened the veteran's claim based 
on a finding of new and material evidence, the Board must 
make its own de novo finding on this issue.  

That is, the Board's jurisdiction under 38 U.S.C. § 7104 does 
not vary according to how the M&ROC ruled.  38 U.S.C.A § 7104 
(West 2000); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).    

The VCAA left intact the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108, 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It 
is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f).

In November 1999, the veteran sent medical evidence from five 
sources that had evaluated his hearing loss.  Despite an 
initial adjudicatory reaction that numerous submissions 
generally on point would likely be new and material, 
consideration of the evidence shows that such is not the case 
here.  

In July 1995, the M&ROC stated the veteran had a current 
right ear disability but, after review of the service medical 
records, concluded it was not service connected because it 
was a pre-existing condition that was not aggravated during 
service or within one year after discharge.  Dr. K's 1976 
audiological evaluation only reiterates the diagnosis of mild 
hearing loss and makes no mention as to the etiology of the 
disability.  Similarly, the September 1995 Hearing Center 
evaluation showed a pure tone threshold average of 50 
decibels in the right ear, but this average is identical to 
the average established by VA examination three months later, 
and it, too, fails to provide information regarding the 
etiology of right ear hearing loss.    

Likewise with the December 1997 and October 1999 testing, 
none of the previously unsubmitted evidence speaks to the 
issue of whether the pre-existing right ear condition was 
aggravated during service or within one year thereafter (or 
was not in fact pre-existing).  

Essentially, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the 
veteran's right ear disability, regardless of whether it 
would be enough to grant his claim.  Hodges, supra.  

As for the veteran's submission of a September 1991 
evaluation from Vital Paragon, this was evidence previously 
considered in the July 1995 rating decision and thus need not 
be currently considered.  Evans, supra.

Even assuming the credibility of the evidence, as required in 
Justus v. Principi, supra, the submissions since the last 
rating decision bear directly on nothing more than the issue 
of current right ear hearing loss, but the new evidence does 
not bear substantially on the specific matter of whether such 
loss is entitled to service connection from active service 
over 30 years prior.  The newly submitted evidence, either by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  

As new and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for right ear hearing loss, the veteran's claim is 
not reopened.  


III.  Evaluation of Left Hearing Loss

Where the law or regulations governing a claim change while 
the claim is pending, the version more favorable to the 
veteran applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1. Vet. App. 308, 313-13 (1991); see 
also VAOPGCPREC 3-2000, 65 Fed. Reg. 33421 (2000).  Effective 
June 10, 1999, some of the schedular rating provisions 
pertaining to the evaluation of hearing loss were amended.  
64 Fed. Reg. 25202 (May 11, 1999).  However, since the 
veteran's claim was not pending until he filed his October 
1999 claim, no Karnas scenario applies to this case; only the 
current law is applicable.

When rating disability, the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14 (2000).  If a claimant has 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear, the hearing in the 
ear having nonservice-connected loss should be considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears.  VAOPGCPREC 32-97.  See also Boyer v. West, 210 
F.3d 1351 (2000).

In this case, service connection is in effect for the left 
ear only; and the nonservice-connected right ear is not 
totally deaf, therefore, defective hearing in the right ear 
may not be used in rating hearing loss in the left ear.  
See 38 C.F.R. § 3.383 (2000).  However, because the Rating 
Schedule uses numeric designations from I to XI for both ears 
in determining an evaluation, the Schedule assumes that there 
is defective hearing in both ears.  As such, to comply with 
the provisions of 38 C.F.R. § 4.14 and the criteria for 
rating defective hearing set forth in the Schedule, auditory 
acuity in the right ear must be presumed to be Level I.  
38 C.F.R. § 4.85(f) (2000).  

At the time of VA examination in June 1995, the veteran 
demonstrated left ear puretone thresholds, in decibels, at 
1000, 2000, 3000, and 4000 Hertz of 35, 50, 70, and 80, for 
an average loss of 59.  He demonstrated left ear speech 
recognition ability of 88 percent.  At the time of VA 
examination in December 1999, the veteran demonstrated left 
ear puretone thresholds, in decibels, at 1000, 2000, 3000, 
and 4000 Hertz of 35, 50, 80, and 100, for an average loss of 
66 - the highest average of all testing done to date.  In 
December 1999, he also demonstrated left ear speech 
recognition ability of 94 percent.  

Combining the most severe average loss of left ear hearing 
documented in the record (66 decibels) with the most severe 
left ear speech recognition score documented in the record 
(88 percent), establishes a Level III hearing loss under 
38 C.F.R. §§ 4.85, Table VI.  




Then, combining the Level I assigned to the veteran's right 
ear (i.e., the "better ear") with the Level III assigned to 
his left ear (i.e., the "poorer ear"), the veteran's 
hearing loss is assigned a zero percent evaluation under 
38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.   

Finally, the Board notes that to warrant assignment of a 
compensable evaluation based on service-connected left ear 
hearing loss only, the veteran's hearing loss must be a Level 
X or XI; e.g., he must demonstrate an average left ear 
decibel loss of at least 42 combined with a speech 
recognition ability of at minimum less than 34 percent, or 
demonstrate another combination under the Schedule indicative 
of a Level X or XI hearing loss.  

Such is not the case based on review of all the competent 
audiometric records in the claims file.  The veteran has 
neither identified nor submitted audiologic evidence of 
worsened hearing.  See Glover v. West, 185 F.3d 1328 (Fed. 
Cir. 1999) (No examination required in absence of evidence 
showing some increase in disability).

A compensable evaluation, therefore, is not warranted.  The 
Board emphasizes that the evidence in this case is not in 
equipoise; rather, the preponderance of the evidence is 
against assignment of an increase.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
right ear hearing loss, the appeal is denied.  



Entitlement to an increased (compensable) evaluation for left 
ear hearing loss is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



 

